t c memo united_states tax_court estate of beatrice kelly deceased betty k wyatt william t kelly claudia k cantrell executors petitioner v commissioner of internal revenue respondent docket no filed date d transferred assets to four limited_partnerships and retained over dollar_figure in her own name d gave limited_partnership interests in three of the four partnerships to her children and their heirs a corporate general_partner managed and paid the expenses of the limited_partnerships for which the general_partner received a management fee r determined that pursuant to sec_2036 d retained an interest in the transferred assets the transfers were not bona_fide sales for adequate_consideration and the value of the transferred assets is includable in d’s gross_estate held d’s transfer of assets to the limited_partnerships was a bona_fide sale for full and adequate_consideration and thus the value of the transferred assets is not includable in d’s gross_estate pursuant to sec_2036 held further the management fee paid to the general_partner was not a retention of income by d and thus the value of the gifted partnership interests is not includable in d’s gross_estate vivian d hoard for petitioner john t arthur for respondent memorandum findings_of_fact and opinion foley judge the issue for decision is whether the value of assets is includable in decedent’s gross_estate pursuant to sec_2036 findings_of_fact in beatrice kelly decedent and her husband opened a quarry in rabun gap georgia decedent and her husband had four children william bill kelly betty wyatt claudia cantrell and roy kelly bill betty and claudia collectively the children each worked in the family business throughout their life 1unless otherwise indicated all section references are to the internal_revenue_code in effect on the date of decedent’s death and all rule references are to the tax_court rules_of_practice and procedure roy had down syndrome could not care for himself and lived with decedent decedent’s husband ran the family business and decedent had little if any business and investment experience on date decedent’s husband died and decedent inherited his estate which consisted of two quarries real_property promissory notes and stock ie big_number shares of vulcan materials co shares of liberty bancorp of georgia inc and shares of northeast georgia development corp on date decedent executed her last will and testament decedent’s will which included specific bequests of real_estate stocks and bonds and personal items the residuary clause provided that the remainder of her estate be distributed equally among her children after her husband’s death the children helped decedent manage the family business betty managed the books until claudia could move closer to decedent and take over the day-to-day operations of the business bill inspected and maintained the quarries and rental properties the children also helped decedent manage her financial investments and acquire significantly more stock decedent’s health began to decline and she became increasingly neglectful often forgetting whether she had performed routine matters and taken care of roy’s basic needs in a doctor diagnosed her with alzheimer’s disease and as her illness and forgetfulness progressed she became abusive leading bill pursuant to an agreement by the children to apply for appointment as and become roy’s guardian on date without knowing the contents of decedent’s will the children signed a settlement agreement pursuant to which decedent’s estate would be distributed equally among themselves on date the children filed a petition for the appointment of guardian for decedent with the rabun county probate_court probate_court a doctor evaluated decedent and reported the findings to the probate_court on date the probate_court found decedent to be an incapacitated adult by reason of mental_disability on date the probate_court issued a final order appointing the children as decedent’s coguardians by date decedent was admitted to an alzheimer’s unit in a nursing home and in july of that year roy died in the summer of the children received decedent’s will and discovered that primarily because of uneven asset appreciation and acquisition decedent’s will did not divide her estate equally among the children for example decedent’s will bequeathed all stock to bill and claudia equally with none going to betty between the signing of decedent’s will in and decedent converted nonstock assets into over dollar_figure in stock to address this matter on date the children signed a second settlement agreement in which they agreed to honor all specific bequests to nonsignatories of the agreement and to distribute the remainder among the children in equal shares after moving decedent to the nursing home the children agreed that betty would purchase decedent’s house in order to sell decedent’s house the children as coguardians were required to petition the probate_court and obtain the approval of decedent’s guardian ad litem furthermore the children were required to obtain the probate court’s approval with respect to all matters relating to the routine maintenance and upkeep of decedent’s property including stock transactions real_property improvements and the purchase and sale of assets in decedent’s property consisted of bank accounts common_stock bonds and real_estate the stocks consisted of big_number publicly traded shares of vulcan materials co big_number publicly traded shares of regions financial corp big_number privately held shares of the gordon bank and big_number privately held shares of liberty bancorp of georgia inc the real_estate consisted of parcels which included two rock quarries a subdivision with rental homes therein a post office and a rural property with a large waterfall and picnic facilities waterfall property decedent’s concerns about her potential liability were heightened when a dump truck going to decedent’s quarry was involved in a collision resulting in significant injuries the dump truck driver’s insurance_company unsuccessfully attempted to hold decedent liable because of the public traffic through the post office subdivision and waterfall properties decedent also had potential liability exposure with respect to those properties the discovery of bullets in a campfire at the waterfall property reinforced decedent’s concerns the children wanted to ensure the settlement agreements were legally enforceable and took the settlement agreements to albert english an attorney who had assisted them with the guardianship proceedings mr english informed the children that they could effectuate the settlement agreements after decedent’s death by executing disclaimers but recommended that they discuss the matter with woodrow stewart an estate_planning attorney mr stewart pointed out that if one of the children predeceased decedent the child’s heirs’ refusal to sign disclaimers could result in an unpredictable distribution of the estate’s assets because the children believed that their heirs would not disclaim they hired mr stewart to assist them in equalizing decedent’s estate mr stewart discussed with the children the nature of decedent’s assets the difficulties of managing decedent’s assets as guardians and the desire that each of the children share equally in decedent’s estate the children further informed mr stewart about dangerous incidents and special circumstances on decedent’s property ie public access dynamite blasting rock throwing and bullets discovered at a campsite at the time she hired mr stewart decedent and the children had not considered tax consequences mr stewart prepared a plan that called for the creation of four limited_partnerships and a corporation which would serve as general_partner of the limited_partnerships collectively the plan decedent would create three limited_partnerships ie one for the benefit of each of the children transfer equally valued assets to each of these partnerships transfer the quarries to a fourth partnership and retain in her own name over dollar_figure in liquid_assets including certificates of deposit and investment accounts the real_property listed as specific bequests to the children in decedent’s will would be contributed to the partnerships by contributing property that would otherwise be the subject of unequal specific bequests to the partnerships the specific bequests would be converted to equal devises of partnership interests passing pursuant to the residuary clause in decedent’s will the children as coguardians on date petitioned the superior court of rabun county state of georgia superior court for approval of the plan superior court petition see ga code ann sec the superior court petition provided in part the will of mrs kelly does not divide the estate equally among the children the children of mrs kelly have entered into a written_agreement whereby the children have agreed to divide the estate equally among themselves after the death of mrs kelly under the estate plan proposed herein equalizing the allocation of inherited assets can be achieved in a simple way without the necessity of a complex series of disclaimers and would reduce the risk of potential conflict and disagreement among the heirs pursuant to an executed partnership_agreement of each of the limited_partnerships the general_partner is entitled to a special_allocation of the net_income of the limited_partnerships each year in order to pay the operating_expenses of the limited_partnerships and a reasonable management charge for the general partner’s management duties and responsibilities because the ward will own all the outstanding_stock in the corporation that will serve as the general_partner the special_allocation of net_income for the reasonable management charge will insure that the ward will be provided with adequate income to cover the ward’s probable expenses for support care and maintenance for the remainder of the ward’s lifetime in the standard of living to which the ward has become accustomed specifically the corporation that will serve as the general_partner will receive from each limited_partnership a percentage of the net asset value of each limited_partnership as determined on december of each year the superior court petition included a statement that the proposed plan would result in estate_tax savings of dollar_figure on date the superior court held a hearing and entered an order approving the plan a guardian ad litem represented decedent at the hearing the superior court found decedent was incompetent decedent’s incompetency was expected to continue for her lifetime implementation of the plan allowed for continued support of decedent during her lifetime a competent reasonable person in decedent’s circumstances would likely implement the plan to avoid undesirable tax consequences and there was no evidence that decedent if able would not make the transfers set forth in the plan on date as the first step in implementing the plan decedent2 incorporated kwc management inc kwc the children were elected officers and directors of kwc and decedent owned all kwc shares on date decedent executed partnership agreements relating to betty k lp created for the benefit of betty and her family wtk lp created for the benefit of bill and his family and claudia j lp created for the benefit of claudia and her family collectively family limited_partnerships following negotiations as to which partnership would receive each piece of real_property decedent on date contributed real_property to the family limited_partnerships in exchange for a limited_partner interest in each of the family limited_partnerships on date decedent executed a partnership_agreement for kel-tex lp and on date contributed both quarries to kel-tex lp in exchange for a limited_partnership_interest 2hereinafter decedent acted by and through her children as coguardians kwc became the general_partner and owner of all four partnerships each of the partnership agreements provided for an allocation of net_income management fee to be paid to kwc the general_partner in return kwc was responsible to pay all operating_expenses of the partnership except interest_expense including but not limited to organizational_expenses legal fees investment fees management charges accounting fees and other operating costs manage all of the affairs and business of the partnership and make all investment decisions of the partnership the agreements further provided that the management fee be reviewed yearly and adjusted in a reasonable amount to take into account variations in operating_expenses and time necessary to complete the general partner’s duties on date decedent contributed various stocks in equal shares to the family limited_partnerships on date date and date decedent gave partnership interests to the children and their descendants decedent reported the gifts of partnership interests on form sec_709 united_states gift and generation-skipping_transfer_tax return relating to and after creation of kwc and the family limited_partnerships all of decedent’s personal expenses were paid_by funds from her guardianship account the children sought to determine a reasonable management fee they delineated a job description providing that the primary duty and responsibility of kwc’s management was to o versee and undertake all responsibility for the proper management of the limited_partnerships the duties included communicating with directors recommending ways to maximize efficiency and productivity inspecting properties overseeing property maintenance managing rental properties maintaining records ensuring taxes are filed and paid and performing other related duties to determine an appropriate management fee the children consulted banks’ trust departments ie providing them with the aforementioned job description and spoke with business leaders in the community the children found that management fees ranged from to of the partnerships’ net asset value rabun county bank quoted a fee of considering the quoted fees job description and anticipated income and expenses of the family limited_partnerships the children decided on a fee for and a fee for kwc used the management fee to pay its expenses including taxes insurance salaries maintenance professional fees and other administrative costs each of the children provided services to kwc bill performed maintenance responsibilities eg lawn care road and roof repair and painting and hired professionals when necessary claudia prepared financial reports and compiled information for the certified_public_accountant betty took care of day-to- day duties such as collecting the mail depositing and writing checks interacting with lawyers banks and insurance agents and responding to correspondence the children also organized family work days to perform maintenance such as floor repair of a rental home and thorough cleaning of the waterfall property collectively they worked to hours per week to manage and maintain the properties met regularly as officers and directors of kwc and kept minutes of those meetings at the meetings the children discussed inspections of properties determined needed repairs approved budgets examined maintenance estimates and reported the financial status of all entities for their work kwc paid each of the children an annual salary of dollar_figure on date decedent a resident of georgia died decedent’s will was probated in georgia and the children were appointed coexecutors of decedent’s estate at her death decedent owned none of betty k lp of claudia j lp of wtk lp of kel-tex lp and all big_number shares of kwc on date the children and their spouses signed a third settlement agreement which further equalized the children’s shares of decedent’s estate on date the children as coexecutors timely filed decedent’s form_706 united_states estate and generation-skipping_transfer_tax return on that return the estate reported decedent’s ownership interests in claudia j lp wtk lp kel-tex lp and kwc in a notice_of_deficiency issued to the estate dated date respondent determined a dollar_figure deficiency the deficiency was based on respondent’s determination that the value of the assets contributed to the partnerships is includable in decedent’s gross_estate opinion decedent transferred property to the limited_partnerships and thereafter transferred partnership interests to her heirs we analyze each transfer in turn i transfer of assets to partnerships a gross_estate does not include the value of property transferred for full_and_adequate_consideration_in_money_or_money's_worth sec_2036 decedent’s transfer sec_3 of assets to limited_partnerships meet this bona_fide sale exception because decedent had legitimate and significant nontax reasons for creating the limited_partnerships and received partnership interests proportionate to the value of 3each of decedent’s contributions to the partnerships is a transfer for purposes of sec_2036 see 87_tc_653 the property transferred 124_tc_95 as evidenced by the three settlement agreements two of which were signed long before the superior court petition was drafted decedent’s primary concern was to ensure the equal distribution of decedent’s estate thereby avoiding litigation in addition decedent was legitimately concerned about the effective management and potential liability relating to decedent’s assets probate_court approval was required for basic day-to-day management decisions by contributing the quarries and other properties to partnerships decedent limited her liability and reduced her management responsibilities through kwc the children were able to manage the properties as individuals rather than as coguardians decedent’s ownership of two quarries the waterfall property the post office and multiple rental homes required active_management and would lead any prudent person to manage these assets in the form of an entity 4pursuant to sec_7491 the estate has the burden_of_proof unless it introduces credible_evidence relating to the issue that would shift the burden to respondent see rule a our conclusions however are based on a preponderance_of_the_evidence and thus the allocation of the burden_of_proof is immaterial see 110_tc_189 ndollar_figure the superior court petition references estate_tax savings upon implementation of the plan but there is no evidence that tax savings motivated decedent prior to hiring mr stewart the children had not considered tax ramifications decedent’s primary motives were to ensure effective property management and equal distributions among the children--not minimization of tax_liability decedent had valid nontax reasons to contribute property to the limited_partnerships furthermore decedent received partnership interests equal in value to the assets she contributed to the limited_partnerships estate of bongard v commissioner t c pincite as stipulated by respondent decedent’s contributions were properly credited to her capital_account accordingly the value of the property transferred to the limited_partnerships is not pursuant to sec_2036 includable in decedent’s gross_estate ii transfer of family limited_partnership interests to heirs sec_2036 provides that a decedent’s gross_estate includes the value of all property interests transferred other than for full and adequate_consideration in money or money’s worth by a decedent during her life where she has retained for life the possession or enjoyment of the property or the right to the income from the property retained enjoyment may exist where there is an express or implied understanding at the time of the transfer that the transferor will retain the economic benefits of the property 73_tc_82 the existence of an implied agreement is a question of fact that can be inferred from the circumstances surrounding a transfer of property and the subsequent use of the transferred property estate of bongard v commissioner t c pincite the retention of a property’s income stream after the property has been transferred is very clear evidence that the decedent did indeed retain ‘possession or enjoyment ’ 62_tc_861 citing 52_tc_305 decedent’s transfers of partnership assets to her heirs do not qualify for the bona_fide sale exception because the transfers were gifts respondent contends that the parties had an implied agreement that decedent would continue to enjoy the income from the family limited_partnerships we disagree decedent respected the partnerships and kwc as separate and distinct legal entities observed partnership formalities and retained sufficient assets for personal needs cf 114_tc_144 holding that implied agreement existed where decedent used partnership’s checking account as his own lived rent free in a home owned by the partnership and maintained the same relationship with assets before and their transfer 86_tc_785 holding that implied agreement existed where decedent transferred substantially_all assets to trusts estate of hendry v commissioner t c pincite holding that implied agreement existed where decedent received distributions when and if requested decedent paid personal expenses with funds from her guardianship account and the management fee was not used to pay these expenses respondent also contends that the management fee the family limited_partnerships paid is an express retention of income by decedent in the partnership interests and that the value of those interests are therefore includable in decedent’s gross_estate pursuant to sec_2036 respondent fails to cite and we are unable to find any authority for respondent’s contention respondent relies on the following language in the superior court petition because the ward will own all the outstanding_stock in the corporation that will serve as the general_partner the special_allocation of net_income for the reasonable management charge will insure that the ward will be provided with adequate income to cover the ward’s probable expenses for support care and maintenance for the remainder of the ward’s lifetime in the standard of living to which the ward has become accustomed if kwc’s management fee exceeded expenses and a distribution was made decedent as owner of kwc could have indeed used the distribution for her support and maintenance the aforementioned language is merely an expression of financial benefits decedent could receive it is not however a legally binding directive to provide her support and maintenance to do so would be inconsistent with the partnership agreements and violate the fiduciary duties imposed upon the general_partner general partners owe fiduciary duties to the limited partners which the limited partners are entitled to assert hendry v wells s e 2d ga ct app this fiduciary duty and the contractual terms of the partnership agreements restricted decedent from requiring that the partnerships pay anything more than a reasonable fee to the general_partner see 68_tc_919 aff’d 588_f2d_368 2d cir the management fee the family limited_partnerships paid kwc was reasonable indeed after evaluating both the income and expenses of the entities and fees charged by trust departments the children selected fees that were lower than the industry standard the creation of kwc changed decedent’s rights to and relationships with the contributed assets decedent retained ownership of kwc which pursuant to the partnership agreements received a management fee for serving as general_partner of the family limited_partnerships in return kwc provided management and paid expenses including taxes insurance salaries professional fees repairs and maintenance the general_partner provided a service ie management to the partnerships for which the partnerships paid a reasonable management fee the children in their role as officers and directors performed an analysis to determine the appropriate fee and held regular officer director meetings to address the significant active_management the partnerships required cf 471_f3d_848 8th cir stating that the lack of a management_contract the failure to document management hours the manner in which payments were made and the failure of decedent to retain adequate assets in her own name supported rejection of petitioner’s contention that payments to decedent’s living_trust were a management fee aff’g tcmemo_2005_102 and tcmemo_2005_103 furthermore not only did decedent have a bona_fide purpose for creating the partnerships decedent had a bona_fide purpose for creating kwc to manage the partnerships decedent’s health prevented her from managing the partnership property and thus an entity to act as general_partner was a natural choice the children served as officers and directors of kwc successfully managed the family business and avoided potentially divisive intrafamily litigation upon decedent’s passing decedent owned of kwc the value of which was appropriately included in her gross_estate the payment of the management fee by each of the family limited_partnerships to kwc however is not pursuant to sec_2036 a retention of income which would cause inclusion in decedent’s gross_estate of the value of the family limited_partnership interests decedent did not retain an income stream from the partnership interests to the contrary decedent’s implementation of the plan changed decedent’s rights to and relationship with the transferred property in the resulting entity decedent indeed had an income_interest but this interest does not trigger the applicability of sec_2036 the partnership agreements which were respected by the parties called for a payment of income to kwc not to decedent in essence respondent is requesting that the court disregard kwc’s existence the general partner’s fiduciary duty and the partnership agreements we will not do so decedent did not retain an interest in the transferred family limited_partnership interests accordingly the value of these family limited_partnership interests will not be included in decedent’s gross_estate contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered for petitioner
